Name: 83/414/EEC: Council Decision of 25 July 1983 on the accession of the Community to the Convention on fishing and conservation of the living resources in the Baltic Sea and the Belts, as amended by the Protocol to the Conference of the representatives of the States Parties to the Convention signed in Warsaw on 11 November 1982
 Type: Decision
 Subject Matter: European construction;  fisheries;  natural environment;  international affairs
 Date Published: 1983-08-26

 Important legal notice|31983D041483/414/EEC: Council Decision of 25 July 1983 on the accession of the Community to the Convention on fishing and conservation of the living resources in the Baltic Sea and the Belts, as amended by the Protocol to the Conference of the representatives of the States Parties to the Convention signed in Warsaw on 11 November 1982 Official Journal L 237 , 26/08/1983 P. 0004 - 0004 Finnish special edition: Chapter 15 Volume 4 P. 0127 Spanish special edition: Chapter 04 Volume 2 P. 0129 Swedish special edition: Chapter 15 Volume 4 P. 0127 Portuguese special edition Chapter 04 Volume 2 P. 0129 Special edition in Czech Chapter 04 Volume 01 P. 73 - 73 Special edition in Estonian Chapter 04 Volume 01 P. 73 - 73 Special edition in Hungarian Chapter 04 Volume 01 P. 73 - 73 Special edition in Lithuanian Chapter 04 Volume 01 P. 73 - 73 Special edition in Latvian Chapter 04 Volume 01 P. 73 - 73 Special edition in Maltese Chapter 04 Volume 01 P. 73 - 73 Special edition in Polish Chapter 04 Volume 01 P. 73 - 73 Special edition in Slovakian Chapter 04 Volume 01 P. 73 - 73 Special edition in Slovenian Chapter 04 Volume 01 P. 73 - 73Council Decisionof 25 July 1983on the accession of the Community to the Convention on fishing and conservation of the living resources in the Baltic Sea and the Belts, as amended by the Protocol to the Conference of the representatives of the States Parties to the Convention signed in Warsaw on 11 November 1982(83/414/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission [1],Having regard to the opinion of the European Parliament [2],Whereas the management and conservation of the living resources of the Baltic Sea and the Belts requires international regulation;Whereas, to this end, a Convention on fishing and conservation of the living resources in the Baltic Sea and the Belts, hereinafter referred to as "the Gdansk Convention", was signed in Gdansk on 13 September 1973 and entered into force on 28 July 1974;Whereas the Community exclusively is competent to take conservation measures for the living resources of the sea not only in an autonomous manner but also by contractual undertakings with third countries and within the framework of international organizations;Whereas the two Member States which are Contracting Parties to the Gdansk Convention, namely the Kingdom of Denmark and the Federal Republic of Germany, submitted in 1977 to the Polish Government, depositary of the Convention, proposals for the amendment of the latter to permit the accession by the Community;Whereas the States Parties to the Gdansk Convention signed on 11 November 1982 a Protocol containing proposals for amendments to the Convention inter alia the said Danish-German proposal;Whereas these amendments will enter into force 90 days after the Depository Government has received notifications of acceptance of the amendments from all Parties; whereas after this entry into force the Community may accede to the Gdansk Convention;Whereas in order to contribute to the conservation of the living resources in the area covered by the Gdansk Convention and in which Community fishermen carry on their activities, it is necessary for the Community to accede to the Convention,HAS DECIDED AS FOLLOWS:Article 1The accession of the European Economic Community to the Convention on fishing and conservation of the living resources in the Baltic Sea and the Belts, as amended by the Protocol to the Conference of the representatives of the States Parties to the Convention, signed in Warsaw on 11 November 1982, is hereby approved by the Community.The texts of the Convention and the Protocol are attached to this Decision.Article 2The President of the Council shall deposit the instrument of accession with the Government of the Polish People's Republic in accordance with Article XVIII of the Convention [3].Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 25 July 1983.For the CouncilThe PresidentC. Simitis[1] OJ No C 117, 30. 4. 1983, p. 4.[2] Opinion delivered on 8 July 1983 (not yet published in the Official Journal).[3] The date of entry into force of the Convention with respect to the Community will be published in the Official Journal of the European Communities by the General Secretariat of the Council.--------------------------------------------------